DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6, 8, 11, 13, 16, 18, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 8, 11, 13, 16, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable overYUM; Kunil et al. US Patent 20190342782 A1, in view of YI; Yunjung et al. US PGPUB 20170041059 A1, further in view of NOH; Hoondong et al. US PGPUB 20180102822 A1.
Regarding claim 1. Yum teaches A method for a user equipment (UE) configured to operate in a wireless communication system, the method comprising: 
receiving configuration information about a resource of a channel status information-reference signal (CSI-RS) from a base station (BS) (¶0005, receiving a CSI-RS configuration related to a partial band occupying a frequency band configured with a single numerology, wherein when the CSI-RS configuration includes CSI-RS configurations for a plurality of partial bands) ; 

receiving, via downlink control information (DCI), (¶0221, For this purpose, the following content may be included in DCI and transmitted to the UE by the eNB … [content runs from ¶0222 to ¶0310) in a slot in which the CSI-RS is received (Fig 10, see ¶0258), 
wherein the DCI comprises a first field related to a time difference between a reception of the CSI-RS and a transmission of the CSI  (¶0283, “A k value within the range may be indicated to the UE by a CSI stage trigger. “, [0286] k is the interval (or distance) distance between an A-CSI-RS and a CSI feedback time, which is illustrated in FIG. 14.) and 
a second field indicating an aperiodic CSI trigger (¶0220, “DCI may carry a 2-bit CSI stage trigger, and the following states of the CSI stage trigger may be defined. See table 10 on page 13). 
Yum does not teach 
identifying whether the UE is available for transmitting the first CSI on a transmission timing determined based on a reception timing of the DCI and the time difference based on the configuration information, 
in case that the UE is available for transmitting the first CSI on the transmission timing, transmitting, to the BS, the first CSI generated based on the CSI-RS and the feedback configuration information on the transmission timing; and 
in case that the UE is not available for transmitting the first CSI on the transmission timing, transmitting, to the BS, a second CSI being previously transmitted on the transmission timing,

However, YI teaches 
identifying whether the UE is available for transmitting the first CSI on a transmission timing (¶0059, if the UE cannot process the requested aperiodic CSI due to processing capability limit,) determined based on a reception timing of the DCI and the time difference based on the configuration information,  (¶0037, A UE shall perform aperiodic CSI reporting using the PUSCH in subframe n+k on serving cell c, upon decoding in subframe n either an uplink DCI format,) 
in case that the UE is available for transmitting the first CSI on the transmission timing, transmitting, to the BS, (¶0060, to share the capability, MCG and SCG may utilize time division multiplexing (TDM) approach where aperiodic CSI reports can be transmitted in a subset of subframes for each MCG and SCG respectively) the first CSI generated based on the CSI-RS and the feedback configuration information on the transmission timing; (¶0037, and ¶0039, “A UE is not expected to be configured by higher layers with more than 5 CSI processes in each of the 1.sup.st and 2.sup.nd set of CSI process(es) in Table 3 below. “) and
in case that the UE is not available for transmitting the first CSI on the transmission timing, transmitting, to the BS, a second CSI being previously transmitted on the transmission timing, (¶0059, “if the UE cannot process the requested aperiodic CSI due to processing capability limit, then the UE may use stale aperiodic CSI if available.”)
in order to improve per user throughput through dual connectivity, for which the CSI process capability is carefully regulated. 
Yum and Yi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary 
	Yum and Yi does not teach 
wherein the time difference is determined based on the first field and one of (i) a number of CSI-RS ports, (ii) information on whether a CSI-RS resource indicator (CRI) is reported in the CSI and (iii) information on whether a precoding matrix indicator (PMI) is reported in the CSI.
	However, Noh teaches
wherein the time difference is determined based on the first field and one of (i) a number of CSI-RS ports, (ii) information on whether a CSI-RS resource indicator (CRI) is reported in the CSI and (iii) information on whether a precoding matrix indicator (PMI) is reported in the CSI. ([0091] In the case of the feedback timing described above, the number of CSI-RS antenna ports is four or less, and in a case of a terminal allocated with a CSI-RS for eight antenna ports, two PMI information need to be fed back unlike the feedback timing.) in order to implement best performance in view of overall system capacity by appropriately distributing of the resources for the reference signals  (¶0060). 
Yum and Noh are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Noh with the technique of CSI feedback timing determination in Noh in order to implement best performance in view of overall system capacity.

Regarding claim 3. Yum, Yi and Noh teaches The method of claim 1, and Yum teaches 
wherein the feedback configuration information (¶0090, PUSCH scheduling control signal (UL grant) transmitted over a PDCCH may include a control signal for requesting transmission of CSL The table below shows modes of the UE in which the CQI, PMI and RI are transmitted over the PUSCH.) includes at least one of 

a period and offset of the PMI/CQI, 
a period and offset of a rank indicator (RI),
a period and offset of a channel status information-reference signal (CSI-RS) resource indicator (CRI), 
whether a wideband or a subband, a submode, a type of CSI report, or a candidate number to indicate a timing between the aperiodic CSI trigger and an aperiodic CSI report.  (Table 6, second column containing wideband CQI, Subband CQI see ¶0093) 

Regarding claim 6. Yum teaches A method for a base station (BS) configured to operate in a wireless communication system, the method comprising: 
transmitting configuration information about a resource of a channel status information-reference signal (CSI-RS)  to a UE; (¶0005, receiving a CSI-RS configuration related to a partial band occupying a frequency band configured with a single numerology, wherein when the CSI-RS configuration includes CSI-RS configurations for a plurality of partial bands) ; 
transmitting, to the UE, feedback configuration information about a first channel status information (CSI) associated with the CSI-RS; (¶0090, PUSCH scheduling control signal (UL grant) transmitted over a PDCCH may include a control signal for requesting transmission of CSI The table below shows modes of the UE in which the CQI, PMI and RI are transmitted over the PUSCH.)
transmitting, to the UE via downlink control information (DCI), (¶0221, For this purpose, the following content may be included in DCI and transmitted to the UE by the eNB … [content runs from ¶0222 to ¶0310) in a slot in which the CSI-RS is received (Fig 10, see ¶0258), 

a second field indicating an aperiodic CSI trigger generating the CSI based on the CSI-RS and the feedback configuration information; (¶0220, DCI may carry a 2-bit CSI stage trigger, and the following states of the CSI stage trigger may be defined. )
Yum does not teach
in case that the UE is available for transmitting the first CSI on a transmission timing which is determined based on a reception timing of the DCI and the time difference, receiving the first CSI, which is generated based on the CSI-RS and the feedback configuration information,; and in case that the UE is not available for transmitting the first CSI on a transmission timing, receiving a second CSI being previously received on the transmission timing, wherein the time difference is determined based on the first field and one of (i) a number of CSI-RS ports, (ii) information on whether a CSI-RS resource indicator (CRI) is reported in the CSI and (iii) information on whether a precoding matrix indicator (PMI) is reported in the CSI.
However, YI teaches 
in case that the UE is available for transmitting the first CSI on the transmission timing, (¶0060, to share the capability, MCG and SCG may utilize time division multiplexing (TDM) approach where aperiodic CSI reports can be transmitted in a subset of subframes for each MCG and SCG respectively, and ¶0039, “A UE is not expected to be configured by higher layers with more than 5 CSI processes in 
and
in case that the UE is not available for transmitting the first CSI on the transmission timing, receiving a second CSI being previously received on the transmission timing,  (¶0059, “if the UE cannot process the requested aperiodic CSI due to processing capability limit, then the UE may use stale aperiodic CSI if available.”)
in order to improve per user throughput through dual connectivity, for which the CSI process capability is carefully regulated. 
Yum and Yi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Yum with the technique of CSI capability regulation in Yi in order to improve per user throughput though dual connectivity. 
	Yum and Yi does not teach 
wherein the time difference is determined based on the first field and one of (i) a number of CSI-RS ports, (ii) information on whether a CSI-RS resource indicator (CRI) is reported in the CSI and (iii) information on whether a precoding matrix indicator (PMI) is reported in the CSI.
	However, Noh teaches
wherein the time difference is determined based on the first field and one of (i) a number of CSI-RS ports, (ii) information on whether a CSI-RS resource indicator (CRI) is reported in the CSI and (iii) information on whether a precoding matrix indicator (PMI) is reported in the CSI. ([0091] In the case of the feedback timing described above, the number of CSI-RS antenna ports is four or less, and in a case of 
Yum and Noh are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Noh with the technique of CSI feedback timing determination in Noh in order to implement best performance in view of overall system capacity.

Regarding claim 8. Yum, Yi and Noh teaches The method of claim 6, and Yum teaches wherein the feedback configuration information includes at least one of whether a precoding matrix indicator (PMI)/channel quality indicator (CQI) is reported, a period and offset of the PMI/CQI, a period and offset of a rank indicator (RI), a period and offset of a channel status information-reference signal (CSI-RS) resource indicator (CRI), whether a wideband or a subband, a submode, a type of CSI report, or a candidate number to indicate a timing between the aperiodic CSI trigger and an aperiodic CSI report. 

Regarding claim Claims 11 and 13, Yum, Yi and Noh teaches A user equipment (UE) configured to operate in a wireless communication system, the UE comprising: a communication circuit (Yum Fig. 23, transmitter/receiver 13)  configured to transmit or receive signals with a transmitting UE or a base station (BS) (Yum Fig. 23, 10 and 20); and at least one processor (Yum Fig. 23, processor 11) configured to control the communication circuit, wherein the at least one processor is configured to perform the method claimed in claims 1 and 3 and are rejected for the same reason as in claim 1 and 3.
	Regarding claim Claim 16 and 18, Yum, Yi and Noh teaches A base station (BS) configured to operate in a wireless communication system, the BS comprising: a communication circuit (Yum, Fig. 23, transmitter receiver 23) configured to transmit or receive signals with another BS or a UE (Ibid. 

Regarding claim 21. Yum, Yi and Noh teaches The method of claim 1, and Noh teaches wherein the identifying is performed based on a calculation overhead required for calculating a precoding matrix indicator (PMI) and a channel quality indicator (CQI) included in the first CSI. (¶0080, reporting mode 1-1 and ¶0082 Reporting mode 2-1, including CQI and PMI.  See timing determination for mode 1-1 and 2-1 in paragraphs 0086, 0090-0094). in order to implement best performance in view of overall system capacity by appropriately distributing of the resources for the reference signals  (¶0060). 
Yum and Noh are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Noh with the technique of CSI feedback timing determination in Noh in order to implement best performance in view of overall system capacity.


Regarding claim 22. Yum, Yi and Noh teaches The UE of claim 11, and Noh teaches wherein the at least one processor is configured to identify whether the UE is available for transmitting the first CSI on the transmission timing based on a calculation overhead required for calculating a precoding matrix indicator (PMI) and a channel quality indicator (CQI) included in the first CSI. (¶0080, reporting mode 1-1 and ¶0082 Reporting mode 2-1, including CQI and PMI.  See timing determination for mode 1-1 and 2-1 in paragraphs 0086, 0090-0094). in order to implement best performance in view of overall system capacity by appropriately distributing of the resources for the reference signals  (¶0060). 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHAOHUI . YANG
Examiner
Art Unit 2468


/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                                                                                        /Mehmood B. Khan/                                                                Primary Examiner, Art Unit 2468